Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Applicant’s amendment filed 4/29/2021 is acknowledged.

Claims 1-2, 5, 8, 10, 12, and 20-29 and are pending.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1, 2, 5, 8, 10, 12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 2015/0353598, of record), in view of Beam et al. (US 2017/0159099, of record) and WO 2015/195904, Note that as the US publication is the same disclosure, reference will be made to the US Publication), Lin et al. (US 2016/0051695, of record), and further in view of Gagnon and Beam (“antibody aggregate removal by Hydroxyapatite chromatography”, or record) and Sun et al. (US 2013/0107198, of record).

With respect to base claim 1, Gagnon exemplifies monoclonal antibody capture on hydroxyapatite (HA). Gagnon teaches washing the column with 5 mM sodium phosphate pH 6.7, which is considered the “low concentration of sodium phosphate buffer”, and then elution with a 20 CV linear gradient to 300 mM phosphate pH 6.7 where the antibody eluted in a single peak at about 165 mM sodium phosphate, which is considered “gradually increasing concentration of said sodium phosphate buffer” (claim 1). (¶87)

Gagnon further teaches that a wash buffer removes unwanted contaminants and the intact antibody which is eluted from the column under conditions that leave aggregated antibody bound to the column. (¶74)



With respect to claim 12, Gagnon teaches as noted supra elution in step (iii) with 20 CV (“about 5-25 column volumes”)

With respect to claim 21, Gagnon teaches that the hydroxyapatite is a CHT Type II (¶87). 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that the target of purification is an “antibody drug conjugate (ADC) monomers from aggregates” in an ADC preparation. Gagnon as noted supra instead teaches purification of a monoclonal antibody using hydroxyapatite. The teachings also differ in the recitation that the purified ADC monomers are separated from said aggregates. 

The teachings also differ in the recitation that the antibody component of the ADC is monoclonal, polyclonal, chimeric, humanized or a fragment thereof (claim 20)

Beam teaches that antibodies can be conjugated to cytotoxic molecules to form an antibody drug conjugate (ADC) (¶45). Beam teaches that a large repertoire of techniques are known for purification of antibody which includes chimeric, Fabs as well as those antibodies to be conjugated to a drug for therapeutic use, Beach teaches that such methods includes ceramic hydroxyapatite with a phosphate gradient elution for separating antibodies from dimers, aggregates and leach Protein A among other contaminants (¶61, 75, 77). 

Lin also teaches purification of an anti-HER2-IgG1-Tap18Hr1 conjugate, which is considered an antibody drug conjugate, by applying a mixture with the conjugate to a hydroxyapatite column and washing with binding buffer, 10 nM sodium phosphate, pH 7.0 and eluting the ADC with 200 mM sodium phosphate, 10 mM NaCL, pH 7.0 (¶284) 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a mAb for purification by hydroxyapatite using hydroxyapatite that employs a low concentration of sodium phosphate buffer for a wash and elution by gradually increasing concentration of sodium phosphate buffer for elution as taught by Gagnon with an antibody drug conjugate (ADC), including those ADCs where the antibody component is chimeric or a fragment. One of skill in the art would be motivated to do so because Beam teaches that hydroxyapatite is a known technique for purifying an antibody such as one that is an antibody drug conjugate. Lin also exemplifies purifying Anti-HER2/Tap18HR1, which is an ADC, using a wash that includes a low sodium phosphate washing buffer and elution with a high sodium phosphate buffer. 

While the combined references do not specifically recite that purified ADC monomers are separated from aggregates, it would appear that by following the same scheme taught by Lin for purifying an ADC with HA using a low sodium phosphate washing buffer and high sodium phosphate elution buffer, one of skill in the art would have a reasonable expectation of success in separating ADC monomers form aggregates, particularly given the teachings of Gagnon that HA was known as useful for separating aggregates. Any differences are considered optimization, at least in absence of evidence to the contrary by applicant. 

The combined teachings still differ from the claimed invention that with respect to the wash buffer used in step (ii) the volume of buffer is “about 1-5 column volumes) (claim 10)

The teachings also differ with respect to the elution buffer used in step (iii) the concentration of sodium phosphate in step (iii) is initially “about 20-25 mM and is gradually increased to about 140 mM”

The teachings also differ in the recitation that the purified ADC contains less than 5% aggregates (claims 2 and 31) and is at least 95% ADC monomer (claim 5).

Gagnon and Beam teach that the majority of antibody applications with hydroxyapatite chromatography (HA) have employed phosphate gradients (p. 441, 1st ¶). 

Gagnon and Beam teach elution of selected solutes form HA such as IgG using a wash 5CV and elution in a 30 CV linear gradient to 500 mM sodium phosphate (Fig. 5). 

Sun also teaches hydroxyapatite has been used in the chromatographic separation of proteins including antibodies and that the column is normally equilibrated and the sample applied in a low concentration of phosphate buffer and the absorbed proteins are eluted in a concentration gradient of phosphate buffer. Sometimes shallow gradients of sodium phosphate are successfully used to elute proteins, while in other instances concentration gradients up to 400 mM sodium phosphate have been used with success (¶97). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Gagnon teaches as noted supra that the antibody eluted in a single peak at about 165 mM sodium phosphate. Gagnon and Beam also teach as noted supra a wash if IgG using 5 CV. Sun teaches that sometimes shallow gradients of sodium phosphate are successfully used to elute proteins like antibodies while other times concentration gradients up to 400 mM sodium phosphate have been used with success. One of ordinary skill in the art would look to these references in determining starting possible values for how much CV wash to apply and the concentration of sodium phosphate in known methods of using sodium phosphate for the elution of antibodies from hydroxyapatite and consider any differences to be optimization well within the ordinary skill or the artisan, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant asserts that while Gagnon teaches purifying antibodies with hydroxyapatite and a phosphate gradient, it does not teach purification of ADC monomers from aggregates and that one of ordinary skill in the art would know that the chromatography purification of ADC is very different from that of antibodies. (p. 2 of the Response). Applicant further asserts that one or ordinary skill in the art would not have a reasonable expectation of success in substituting the antibody in Gagnon with an ADC to conduct the purification with the HA resin using a phosphate gradient (p. 3, lines 1-5). Applicant further asserts that while Beam teaches ADC conjugation at ¶45, it does not teach purification of ADCs. While Lin teaches the purification of ADC anti-HER2-Tap18Hr1 with HA and a 200 mM sodium phosphate, it does not teach the use of sodium phosphate as a gradient. Thus using only a 200 mM sodium phosphate actually seems to teach away from substituting the antibody in Gagnon with an ADC or at a minimum does not cure the lack of Gagnon and Beam for using a phosphate gradient for the purification of an ADC (p. 3, lines 6-20).

This argument was not considered persuasive because both Gagnon and Beam teach that it was well-known in the art to separate antibodies from aggregates using a phosphate gradient (see for example Beach at ¶75 and also Gagnon at ¶10). Gagnon further teaches washing the column with 5 mM sodium phosphate pH 6.7, which is considered the “low concentration of sodium phosphate buffer” and eluting with a 20 CV linear gradient to 300 mM phosphate pH 6.7, where the antibody eluted in a single peak about 140 mM”. (Note applicant does not appear to have provided any specific definition of what would be considered “about”).

While neither of the references teach using the phosphate gradient for the separation of ADC from aggregates as currently claimed, Gagnon at # 28 teaches that in certain embodiments the antibody is “a fusion protein containing a portion of any antibody”. Beam at ¶45 also teaches that antibodies can be conjugated to cytotoxic moieties to form an antibody drug conjugate (ADC). These teachings of Gagnon and Beam are considered by the examiner to at least suggest the possibility of using HA for the purification of ADCs.

While not teaching using a phosphate gradient per se, the secondary reference Lin also exemplifies using elution of an ADC with 200 mM sodium phosphate (¶284). 

It remains the examiners position that there would be a reasonable expectation of success starting at a sodium phosphate buffer in step (iii) at about 20-25 mM and gradually increasing the concentration to about 140 mM for the separation of an ADC from aggregates given the teachings of Gagnon and Beam that it was well-known in the art to use a phosphate gradient for the separation of aggregates from antibodies on a HA column, their further definitions of antibodies as including conjugates, and the specific teachings of Lin that phosphate, albeit not a phosphate gradient, was used for elution of an ADC from an HA column. Applicant has not provided any evidence in the form of unexpected results or otherwise to believe that using the well-known technique of a phosphate gradient for the separation of antibodies from aggregates on an HA column would not be equally applied to separating an antibody drug conjugate (ADC) from aggregates with the same phosphate gradient, other than to state that “applicant submits that an ordinary skill in the art would know that the chromatography purification of ADC is very different from that of antibodies” (see p. 2 of the Response). However, both Gagnon and Beam appear to teach at least suggest that their antibodies include ADCs as discussed supra, and Lin further exemplifies using phosphate in the separation of aggregates from ADCs on an HA. 


4.  Claims 1, 2, 5, 8, 10, 12, 20-21, and 23-26 stand rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 2015/0353598, of record), in view of Beam et al. (US 2017/0159099, of record) and (WO 2015/195904, Note that as the US publication is the same disclosure, reference will be made to the US Publication, of record), Lin et al. (US 2016/0051695, of record), as applied to claims 1, 2, 5, 8, 10, 12, and 20-21 above, and further in view of Geles et al. (WO 2014/072897, of record) , Doroski et al. (WO 2013/072813, of record) and Doroski et al. (US 2014/0363452, or record). 

The prior art teachings of Gagnon, Beam and Lin are discussed supra.

The teachings differ from the claimed invention in the recitation that that the ADC contains an average DAR of between 3 and 5 (claim 23), between 3.5 and 4.5 (claim 24).

The teachings further differ in the recitation that the ADC includes an anti-Notch 3 antibody and an auristatin payload (claim 25) and that the ADC is an anti-Notch 3 ADC with the formulation (claim 26). 

Beam also teaches that the cytotoxic agent can be an auristatin (¶56) and lists several species of auristatins (¶58). 

The ‘897 publication teaches various anti-Notch3 antibody-drug conjugates and also using said anti-Notch3 antibodies and antibody-drug conjugates (ADCs) for the treatment of cancer (p. 3, lines 21-29). The ‘897 teaches that the number of drug conjugated per antibody molecules, which is considered the “drug to antibody ratio” (DAR), ranges from an average of 1 to 12 such as about 1 to about 3 (p. 22, line 21). 

The ‘813 publication teaches peptide-based compounds useful as payloads in antibody-drug-conjugates (ADCs) (p. 1, lines 8-10). The 813 publication teaches that in certain embodiments the compounds are bound to an antibody (denoted in the figures by the ‘813 as “L”) such as anti-Notch antibodies. The ‘813 also teaches humanized antibodies conjugated to various linker payloads such as vc0101 (p. 236, line 16). As is evidenced by the specification as filed at p. 18, the term “vc0101 linker payload” refers to the formula cited in claim 26. 

Doroski teaches anti-Notch ADCs with various payload combinations. Doroski teaches that anti-Notch ADCs with vc0101 linker payloads were more potent than other anti-Notch ADCs tested. (¶1373). As is evidenced by the specification as filed at p. 18, the term “vc0101 linker payload” refers to the formula cited in claim 26. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a mAb for purification using hydroxyapatite that employs a low concentration of sodium phosphate buffer for a wash and elution with a high concentration or gradually increasing concentration of sodium phosphate buffer for elution as taught by Gagnon with an antibody drug conjugate (ADC) as the target molecule which is an anti-Notch3 attached to a payload such as vc0101 or an auristatin payload and which includes a drug to antibody ratio between 3 and 5 or 3.5 and 4.5. One of skill in the art would be motivated to do so because Dorski and the ‘813 publications teach that such types of ADCs were known in the art for the treatment of cancer and thus one of skill in the art would be highly motivated to use the techniques of Gagnon for their purification. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above with respect to the application of Gagnon, Beam and Lin. Accordingly, the examiner refers to the examiner’s rebuttal above. 

5. Claims 1, 2, 5, 8, 10, 12, and 20-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 2015/0353598, of record), in view of Beam et al. (US 2017/0159099, of record) and(WO 2015/195904, Note that as the US publication is the same disclosure, reference will be made to the US Publication, or record), Lin et al. (US 2016/0051695, of record), as applied to claims 1, 2, 5, 8, 10, 12, and 20-21, and further in view of Mazzola et al. (WO 2009/017491, of record)

The prior art teachings of Gagnon, Beam and Lin are discussed supra.

The teachings differ in the recitation that the ADC preparation is first subjected to ion or anion exchange chromatography (claim 22).

Gagnon further teaches that embodiments of the invention may be practiced in combination with one or more other purification methods including anion and cation exchange chromatography (¶30). 

Mazzola teaches purification of monoclonal antibodies from cell culture fluid using ion exchange prior to absorbing the IgG to hydroxyapatite and selectively eluting the product form impurities. (abstract). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included additional steps such as ion exchange prior to the purification of an antibody according to the method of Gagnon. Those of skill in the art would have had reason to do so because both Gagnon teaches that the method may be practiced with IEX and Mazzola teaches that it was known to use IEX preceding hydroxyapatite chromatography for the purification of antibodies. . The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of 

Applicant’s arguments mirror the arguments above with respect to the application of Gagnon, Beam and Lin. Accordingly, the examiner refers to the examiner’s rebuttal above. 

6. Claims 1, 2, 5, 8, 10, 12, 20-21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 2015/0353598, of record), in view of Beam et al. (US 2017/0159099, of record, and WO 2015/195904, Note that as the US publication is the same disclosure, reference will be made to the US Publication), and Lin et al. (US 2016/0051695, of record).

The prior art teachings of Gagnon, Beam and Lin are discussed supra.

The teachings differ in the recitation that the ADC preparation includes an organic solvent such as dimethyl sulfoxide (DMSO) whereby the purified ADC is substantially separated from said solvent (claims 27-28).

The teachings also differ in the recitation that the ADS preparation contains one or more additional impurities such as unconjugated payload molecules, species originating from the payload, quench reagents, reducing agents and reducing agent byproducts, whereby purified ADC monomer is substantially separated from said one or more additional impurities (claim 29).

However, Lin which is discussed supra teaches that HA with a low sodium phosphate wash buffer and high sodium phosphate elution buffer can be used to separate an ADC. Lin also teaches that prior to applying the sample to the HA, the antibody was conjugated to its payload by partially reducing the antibody various reducing agents following by alkylation with the payload. Lin also teaches that the ADC was diluted with binding buffer, which included DMSO, which is considered an organic solvent, and then applied to the HA.

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Lin teaches a purification scheme which appear to meet applicant’s currently claimed purification using a low and high concentration of sodium phosphate 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above with respect to the application of Gagnon, Beam and Lin. Accordingly, the examiner refers to the examiner’s rebuttal above. 

7.  No claim is allowed.

8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

December 27, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644